Citation Nr: 0630853	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-41 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a bilateral arm 
disability, claimed as secondary to the service-connected 
lumbosacral spine disability.  

2.  Entitlement to service connection for a bilateral leg 
disability, claimed as secondary to the service-connected 
lumbosacral spine disability.  

3.  Entitlement to service connection for a cervical spine 
disability.  

4.  Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran has verified active duty service from January 
1986 to September 1990.  He also has 10 years of prior active 
duty service.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions, dated in 
April 2004 and January 2005, from the Department of Veterans 
Affairs (VA) Regional Office (RO) in White River Junction, 
Vermont and the RO in Manchester, New Hampshire.  The most 
recent matter is on appeal from the RO in Manchester, New 
Hampshire.  

In April 2004, the RO denied the claim of entitlement to an 
increased rating for degenerative disc disease of the 
lumbosacral spine, and continued the 40 percent disability 
rating.  The RO also denied the claim of entitlement to 
service connection for a bilateral arm disability, claimed as 
secondary to the service-connected lumbosacral spine 
disability and entitlement to service connection for a 
bilateral leg disability, also claimed as secondary to the 
service-connected spine disability.  

In January 2005, the RO denied the claim of entitlement to 
service connection for a cervical spine disability.  The 
veteran timely appealed this decision.  In his Substantive 
Appeal, he requested a Board videoconference hearing on the 
issue of entitlement to service connection for a cervical 
spine disability.  In his October 2005 statement, he 
expressly withdrew his request for a Board hearing.  

In May 2005, the veteran presented personal testimony at an 
RO hearing before a Decision Review Officer on all of the 
issues that are currently on appeal before the Board.  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The record shows that the veteran is diagnosed as having 
chronic pain syndrome; however, the record does not show that 
the veteran is currently diagnosed as having a bilateral arm 
disability which is related to his period of service or to a 
service-connected disability.  

2.  The record shows that the veteran is diagnosed as having 
chronic pain syndrome; however, the record does not show that 
the veteran is currently diagnosed as having a bilateral leg 
disability which is related to his period of service or to a 
service-connected disability.  

3.  There is only one medical opinion of record which 
addresses the veteran's cervical spine; that opinion does not 
link a current cervical spine disability to the veteran's 
period of service or to a service-connected disability.  

4.  The lumbosacral spine disability is manifested by pain, 
including complaints of pain on motion and radicular pain, 
and marked degenerative changes of the lumbosacral spine; the 
most recent range of motion studies reveal full range of 
motion of the lumbosacral spine.  

5.  The lumbosacral spine disability is not manifested by 
neurological impairment that is compensable.  


CONCLUSIONS OF LAW

1.  A bilateral arm disability was not incurred in or 
aggravated by the veteran's period of active service, and is 
not proximately due to or aggravated by the service-connected 
lumbosacral spine disability.  38 U.S.C.A. §§ 1110 1112, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2005).  

2.  A bilateral leg disability was not incurred in or 
aggravated by the veteran's period of active service, and is 
not proximately due to or aggravated by the service-connected 
lumbosacral spine disability.  38 U.S.C.A. §§ 1110 1112, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2005).  

3.  A disability of the cervical spine was not incurred in or 
aggravated by the veteran's period of service, and is not 
proximately due to or aggravated by the service-connected 
lumbosacral spine disability.  38 U.S.C.A. §§ 1110 1112, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2005).  

4.  The criteria for a rating in excess of 40 percent for 
degenerative disc disease of the lumbosacral spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.71a, Diagnostic Codes 5285, 
5286, 5289, 5292, 5293, 5295 (effective prior to September 
26, 2003), Diagnostic Code 5293 (effective on September 23, 
2002), and Diagnostic Codes 5235-5243, General Rating Formula 
for Disease and Injuries of the Spine (effective September 
26, 2003) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was necessary to 
substantiate the claims of entitlement to service connection 
for a bilateral arm disability, bilateral leg disability, 
cervical spine disability, and the claim of entitlement to an 
increased rating for the service-connected lumbar spine 
disability in October 2003 and November 2004.  He was not, 
however, provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event that the claims of entitlement to service 
connection is granted, or in the event that a higher rating 
is assigned for the service-connected lumbosacral spine 
disability.  

Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the veteran was provided with 
correspondence that properly notified him of VCAA and VA's 
duty to assist in October 2003 and November 2004, prior to 
the RO's initial unfavorable decisions.  Therefore, there is 
no defect with respect to the timing of the VCAA notice 
letter.  

The Board concludes that the discussions contained in the 
October 2003 and November 2004 correspondence informed the 
veteran of the information and evidence necessary to 
substantiate the claims and complied with VA's notification 
requirements.  The correspondence specifically informed the 
veteran of the evidence necessary to support the claims, 
where he should send the evidence, what he should do if he 
had questions or needed assistance, and what VA would do to 
assist him.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was also informed to essentially submit 
everything in his possession with regard to establishing 
evidence that is necessary to substantiate the claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims file the veteran's service medical 
records, VA medical treatment records, VA examination 
reports, and non-VA medical records.  The RO also provided 
him with an opportunity to present personal testimony at the 
RO hearing.  The veteran has not identified any additional 
evidence pertinent to the claims and there are no additional 
available records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The veteran is currently in receipt of service-connected 
benefits for degenerative disc disease of the lumbosacral 
spine, evaluated as 40 percent disabling, effective since 
March 2001.  In the veteran's June 2003 statement, he 
maintains that he is entitled to service connection for a 
bilateral arm and bilateral leg disability.  It is his 
contention that the service-connected lumbar spine disability 
caused him to suffer from arm and leg disabilities.  The 
veteran also maintains that he is entitled to service 
connection for a cervical spine disability.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  In 
order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service- 
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  

Entitlement to Service Connection for a Bilateral Arm 
Disability and a Bilateral Leg Disability, Claimed as 
Secondary to the Service-Connected Lumbar Spine Disability.  

The service medical records are completely negative for 
documentation of an injury to the arms and legs.  These 
records are also negative for any chronic bilateral arm or 
bilateral leg disability.  The records show that the veteran 
injured the right wrist in May 1990; the assessment was right 
wrist strain.  There was no mention of an arm injury.  The 
records also show that the veteran was involved in a motor 
vehicle accident in May 1990.  The records show that he 
complained of low back pain following the accident and he was 
assessed with chronic low back pain; however, there were no 
findings related to the arms or legs.  

The separation examination, dated in August 1990, did not 
indicate that the veteran suffered from a bilateral arm or 
leg disability.  During the examination, however, the veteran 
stated that he suffered from recurrent back pain and that the 
pain moved into his legs and knees and lasted for a couple of 
hours.  

The post-service medical records associated with the claims 
file include  the medical report from V. Kerenyi, D.C., dated 
in January 1996; the VA examination reports, dated in 
November 1999, July 2001, October 2003 and November 2003; the 
medical records from Mt. Ascutney Hospital; the medical 
records from Dartmouth-Hitchcock Medical Center; and the VA 
medical treatment records, dated through November 2005.  

The post-service VA medical treatment records, with dates 
beginning in May 1992 do not indicate that the veteran 
suffers from an arm or leg disability, secondary to the 
service-connected spine disability.  A September 1995 VA 
medical certificate shows that the veteran complained of 
right wrist pain.  The impression was right hand strain.  
There was no documentation pertaining to an arm or leg 
disability.  

The post-service records associated with the claims file 
include records from the Unites States (U.S.) Department of 
Labor.  These records show that the veteran was employed as 
an "able bodied seaman" and reported that he suffered 
injuries in July 1994 and May 1998.  The records, dated in 
July 1994, shows that the veteran reported that he suffered 
an injury while employed as a "seaman" that resulted in a 
sore right wrist.  There is no documentation of the veteran 
having been treated for a arm or leg disability.  

The Chronological Record of Medical Care from Dr. Mcalister, 
DSO, dated in September 1998, shows that the veteran 
complained of a painful shoulder and stated that it was 
related to the injury sustained in May 1998.  The assessment 
was shoulder pain.  There were no complaints of an arm or leg 
disability.  

The records from Dartmouth-Hitchcock Medical Center, dated in 
July 1999, indicate that the veteran complained of pain 
underneath the left shoulder blade.  It is noted that the 
veteran experienced left chest wall pain with exacerbation.  
In March 2002, the veteran complained of right shoulder pain, 
tenderness of the bicep and of the elbow.  He was assessed 
with tendonitis of the right elbow and biceps.  In September 
2002, he complained of pain in the right arm and the left 
arm; the impression was arthritis of the shoulder.  The 
records from Dartmouth-Hitchcock Medical Center do not show 
that the veteran currently suffers from a bilateral arm 
disability as secondary to the veteran's service-connected 
lumbar spine disability.  There were no complaints of a 
bilateral leg disability in these records.  

The VA medical records, dated in September 2003, shows that 
the veteran complained of left arm pain for approximately one 
week, and the records also show that he complained of pain in 
the area of the elbow and down the arm.  He denied suffering 
an injury to the arm.  The September 2003 Occupational 
Therapy Progress Note states that the veteran was diagnosed 
as having left lateral epicondylitis/tennis elbow.  It is 
noted that the veteran reported that other than engaging in 
activities such as mowing the lawn and weed whacking, he did 
not engage in any repetitive activities.  These records do 
not indicate that the veteran suffers from a bilateral arm 
disability, as secondary to the service-connected lumbosacral 
spine disability.  There were no findings pertaining to a leg 
disability.  

The medical treatment records from D. B. Hesaman, M.D. show 
that the veteran underwent X-ray study of the right shoulder, 
due to complaints of right shoulder pain.  The impression was 
right acromioclavicular (AC) joint osteoarthritis findings.  
There were no findings related to the arm.  The medical 
records from Mt. Ascutney Physician Practice, show that the 
veteran was diagnosed as having tendonitis of the elbow and 
tendonitis of the elbow lateral epicondyle.  These records do 
not indicate that the veteran suffers from an arm disability, 
as secondary to the service-connected spine disability.  
There were no findings pertaining to the veteran's legs.  

The January 2004 VA Orthopedic Note shows that the veteran 
was seen for complaints of multiple pains.  The examiner 
provided a summary of the veteran's medical history.  In the 
summary it is noted that the veteran has received treatment 
primarily for back pain and that he has had pain in the upper 
extremities for approximately two to three months.  An 
examination of the upper extremities revealed acute 
tenderness at both the medial and lateral epicondyles on both 
elbows.  He had tenderness about the shoulder and pain on 
full elevation of the arms; however, he had full range of 
motion and he did not have muscle weakness in his upper 
extremities.  

The examiner stated that the veteran showed multiple 
nonorganic physical signs and that it is his opinion that the 
veteran's problem is fibromyalgia and that there were 
insufficient localizing signs to establish a diagnosis other 
than fibromyalgia or chronic pain syndrome.  The examiner 
further stated that there is no indication that the veteran 
has any orthopedic problem, with the exception of 
degenerative disc disease of L5-S1.  The veteran was 
diagnosed as having chronic pain syndrome, possible 
fibromayalgia.  

On VA examination, dated in May 2004, while undergoing 
evaluation for the spine, the veteran stated that he 
experienced radiating back pain which causes pain in the arm, 
shoulders, and hands.  The examiner did not state that the 
veteran suffered from an arm disability, as secondary to the 
lumbar spine disability.  The examiner stated that the 
veteran appeared to complain of pain virtually everywhere and 
with virtually every movement and it did not appear that the 
pain was specific to the L5-S1 area.  

The examiner further stated that with respect to the 
complaint of radicular symptoms due to degenerative joint 
disease of the lumbar spine, to the extent that the veteran 
states that the pain extends from the back further down into 
the legs, this can be considered radicular symptoms and that 
given all of the other pervasive pain complaints, it is hard 
to distinguish the radicular pain from other pain complaints 
because any movement of the leg appeared to result in some 
degree of pain.  The examiner further explained that the 
veteran has radicular symptoms, but that the radicular 
symptoms are not very specific and that the symptoms should 
be considered more generalized pain complaints.  This opinion 
includes the complaints of pain that extends down into the 
veteran's legs.  

The veteran presented personal testimony at the RO in May 
2005.  He testified that his service-connected spine 
disability has caused him to suffer from disabilities of the 
arms and legs.  

The VA medical treatment records, dated through November 
2005, are negative for a diagnosis of an actual arm or leg 
disability.  These records show that the veteran complained 
of sharp pain from the interspace of the left 4th and 5th 
digits which radiates as high as his shoulder at times.  The 
veteran related that he experienced this condition for years, 
ever since his service in the Navy.  The examiner states that 
the veteran did not recall suffering an injury, although the 
veteran maintained that he probably suffered some injury in 
service.  The examiner further stated that a review of the 
veteran's record indicates that he has a history of 
complaints of pain in the left arm and that he was diagnosed 
as having tendonitis and was treated with an elbow strap.  
The VA medical records do not include an opinion which 
relates a current arm or leg disability to the veteran's 
service-connected lumbosacral spine disability.  

In view of the foregoing, the Board concludes that the 
aforementioned evidence does not demonstrate that the veteran 
currently suffers from a bilateral arm or bilateral leg 
disability which is related to his service-connected 
lumbosacral spine disability.  In fact, in January 2004, the 
examiner essentially stated that, with the exception of the 
service-connected lumbar spine disability, there was no 
indication that the veteran had any other orthopedic problems 
and that he suffers from chronic pain syndrome, possible 
fibromyalgia.  The May 2004 examination report primarily 
discussed the veteran's lower extremities in relation to the 
veteran's spine.  The examiner essentially stated that the 
veteran's complaints of radiating back pain could be 
considered radicular symptoms, but the radicular symptoms are 
not very specific and could be considered to be more 
generalized pain complaints.  

As far as the diagnosis of chronic pain syndrome is 
concerned, the Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  Moreover, there is no 
medical opinion of record which tends to relate a current 
bilateral arm and/or bilateral leg disability to the service-
connected lumbosacral spine disability.  

As a final note, the Board observes that in June 2003, the 
veteran claimed entitlement to service connection for a 
bilateral arm and leg disability, as secondary to the 
service-connected lumbar spine disability.  While the veteran 
did not expressly claimed entitlement to service connection 
for a bilateral arm and/or leg disability, the Board notes 
that the veteran's service medical records were carefully 
reviewed and that the records do not show that the veteran 
had a disability of the arms and/or legs during his period of 
service.  Further, there is no opinion of record which 
relates any current arm or leg disability to the veteran's 
period of active service.  

In conclusion, and for all of the reasons explained in detail 
above, the requirements for entitlement to service connection 
on a secondary, or direct, basis have not been met.  

The Board does not doubt the sincerity of the veteran's 
belief that he does, in fact, suffer from a current bilateral 
arm and leg disability as a result of the service-connected 
lumbosacral spine disability.  However, as a layman without 
the appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or opinion 
as to the origins of a specific disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to secondary service connection for a bilateral 
arm and/or bilateral leg disability.  38 U.S.C.A. § 1110 
(West 2002).  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to Service Connection for a Cervical Spine 
Disability.  

The veteran maintains that he is entitled to direct service 
connection for a cervical spine disability.  The requirements 
for establishing entitlement to service connection are listed 
in detail above.  The service medical records are completely 
negative for documentation of an injury to the cervical spine 
which is shown to have resulted in a cervical spine 
disability.  The records show that the veteran was injured in 
a May 1990 motor vehicle accident and that following the 
accident he complained of low back pain.  The records do not, 
however, show that the veteran complained of cervical pain.  
The August 1990 separation examination is negative for 
documentation of a cervical spine injury or disability.  

In November 2003, the veteran underwent VA examination to 
evaluate the cervical spine.  The RO construed the 
examination findings as consistent with a claim filed for 
entitlement to service connection for a cervical spine 
disability.  The November 2003 examination findings are 
discussed in detail below.  The veteran maintains that when 
he fell and injured his back during his period of active 
service, he also injured his neck.  (See the May 2005 
transcript of the RO hearing.)  

The records from the Military Sealift Command Pacific show 
that the veteran sustained an injury in May 1998.  The record 
shows that while retrieving a telephone line, the line 
tangled around the veteran's waist and caused him to fall.  
He suffered a superficial abrasion and left hip muscle 
strain.  The August 1999 Medical Summary shows that the 
veteran complained of pain in the upper back; objective 
findings revealed tenderness of the upper back.  The 
assessment however, did not show that he suffered from a 
cervical spine disability.  In fact, the medical form only 
shows that he was assessed with shoulder pain.  

The are several VA examination reports associated with the 
claims file.  The VA examination report, dated in June 1999, 
shows that the veteran claimed that he injured his back 
during his period of active duty service in the Navy.  The 
examination focused on the veteran's service-connected lumbar 
spine disability.  The examiner did not diagnose the veteran 
as having a cervical spine disability.  

On VA examination, dated in July 2001, the veteran was 
evaluated for the service-connected lumbar spine.  There was 
no evaluation of the cervical spine, or an opinion that 
pertains to the etiology of any cervical spine disability.  
The October 2003 examination report states that the examiner 
reviewed the claims file.  The examiner stated that there was 
no evidence of a cervical spine injury.  

The veteran underwent examination again in November 2003.  
The examination report details the veteran's post-service 
injuries.  The examiner stated that the veteran pointed out 
during the examination that he was not on active duty when 
the post-service injuries occurred; rather, he was serving as 
a Merchant Marine when he incurred the injuries.  The veteran 
was diagnosed as having chronic cervical strain with repeated 
trauma while serving in the capacity of a civilian employee 
of the Merchant Marines.  

The VA medical treatment records, dated through November 
2005, show that the veteran complained of various orthopedic 
problems.  These records do not, however, show that the 
veteran suffers from a current cervical spine disability 
which is related to service or to a service-connected 
disability.  

The Board reviewed all of the evidence within the claims 
file.  In view of the foregoing, the Board concludes that 
entitlement to service connection for a cervical spine 
disability is not warranted.  In reaching this conclusion, 
the Board finds that the record does not contain an opinion 
that links a current disability of the cervical spine to the 
veteran's period of active service.  

In fact, the November 2003 examination report notes that the 
veteran suffers from chronic cervical strain with repeated 
trauma during the time the veteran served as a Merchant 
Marine; the examiner did not indicate that there was a 
relationship between the diagnosis of chronic cervical strain 
and the veteran's period of service.  The January 2004 VA 
Orthopedic Note states that with the exception of the lumbar 
spine disability, there is no other orthopedic problem.  

The veteran has not submitted any evidence that would tend to 
contradict the statement in the November 2003 examination 
report.  Further, the evidence of record does not include 
evidence that shows that the veteran is currently receiving 
medical treatment for a cervical spine disability.  In fact, 
the most recent VA medical treatment records, dated through 
November 2005, do not show that the veteran has complained of 
a cervical spine disability.  

As a final note, the Board observes that the veteran has not 
expressly claimed entitlement to service connection as due to 
or aggravated by the service-connected spine disability; 
however, to give the veteran every consideration, the Board 
also considered whether the evidence shows that the veteran 
is entitled to secondary service connection for a current 
cervical spine disability.  In this regard, the Board 
concludes that secondary service connection is not warranted 
since the November 2003 opinion clearly links the diagnosis 
of chronic cervical strain to the veteran's service in the 
Merchant Marines, which was many years after his period of 
active duty service.  Further, the more recent medical record 
does not show a diagnosis of a cervical spine disability.  

In the absence of the requisite nexus opinion, one that would 
tend to link a current diagnosis of a cervical spine 
disability to service or to a service-connected disability, 
the claim cannot be granted.  

The Board does not doubt the sincerity of the veteran's 
belief that he does, in fact, suffer from a cervical spine 
disability that was incurred during his period of active 
service.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Entitlement to an Increased Rating for Degenerative Disc 
Disease of the Lumbar Spine, Currently Evaluated as 40 
Percent Disabling.  

In December 1999, the RO awarded service connection for low 
back strain related to spondylolisthesis and advanced 
degenerative disc disease of L5-S1 (claimed as a back 
injury).  In June 2003, the veteran claimed entitlement to an 
increased rating for the service-connected spine disability.  
The veteran essentially maintains that he suffers from 
symptoms that meet the criteria for the next higher rating 
and that he is entitled to an increased disability rating for 
the service-connected lumbar spine disability.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board notes that 
in evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  
Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Note that the veteran's claim for entitlement to service 
connection for the spine disability was received in June 
2003.  The Board notes that during the appeal period, the 
regulations for rating spine disabilities were changed, 
effective September 26, 2003.  The November 2004 Statement of 
the Case informed the veteran of the regulatory changes.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  However, the 
Federal Circuit overruled Karnas to the extent that it 
indicated that retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Therefore, the amendments 
to the regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  Here, 
there is no such language in the amendments.  

Criteria for Evaluating the Spine--in Effect Prior to 
September 26, 2003

Under Diagnostic Code 5292, in pertinent part, the criteria 
provide that a disability rating of 40 percent is warranted 
for severe limitation of motion of the lumbar spine.  A 40 
percent disability rating is the maximum rating allowed by 
law under Diagnostic Code 5292.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  

Under Diagnostic Code 5295, a 40 percent rating is warranted 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 40 percent disability 
rating is the maximum rating allowed by law under Diagnostic 
Code 5295.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  

Effective from September 23, 2002, intervertebral disc 
syndrome is evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
(combined ratings table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent disability 
rating is assigned for incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks 
during the past 12 months.  A maximum 60 percent disability 
rating is assigned for incapacitating episodes, having a 
total duration of at least six weeks during the past 12 
months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  67 Fed. Reg. 54345 
(2002).

Effective from September 26, 2003, the diagnostic criteria 
for intervertebral disc syndrome was renumbered and is now 
found at Diagnostic Code 5243.  The regulations remained the 
same in effect.  However, there was some minor re-phrasing.  
In this respect, Diagnostic Code 5243 provided the following:  
Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  The old Note 2 has been 
deleted.  

Criteria for Evaluating the Spine--Effective on September 26, 
2003

On September 26, 2003, the General Rating Formula for 
Diseases and Injury of the Spine became effective.  Under 
Diagnostic Codes 5235-5243, a 40 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent disability rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2005).  

The veteran may be entitled to a higher rating in cases in 
which functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

Combined ratings result from the consideration of the 
efficiency of the individual as affected first by the most 
disabling condition, then by the less disabling condition, 
then by other less disabling conditions, if any, in the order 
of severity.  A combined value will be determined and 
converted to a percentage that represents the final degree of 
disability.  See 38 C.F.R. § 4.25 (2005).  

The pertinent evidence associated with the claims file 
includes VA examination reports, dated in October 2003 and 
May 2004, and VA medical treatment records, dated from 
January 2002 to November 2005.  The veteran also submitted 
statements in support of the claim, and a transcript of the 
May 2005 RO hearing has been associated with the claims file.  
In order to grant the claim of entitlement to an increased 
rating, higher than 40 percent, the aforementioned evidence 
must show that the veteran suffers from symptoms which meet 
the criteria for the next higher rating under the applicable 
Diagnostic Codes.  

On VA examination, dated in October 2003, the examiner 
documented that the claims file was reviewed.  The veteran 
complained of increased low back pain and describes the level 
of pain as equaling 9 on a scale of 1 to 10.  He also related 
that he has been out of work for approximately six months 
secondary to low back problems.  

The examiner stated that the veteran has a radicular 
component of the pain.  The examiner stated that the veteran 
experiences weakness, stiffness, fatigue, lack of endurance, 
and marked paravertebral muscle spasm of the LS spine.  The 
precipitating factors include lifting, twisting, bending, 
walking, and standing.  The veteran reported that he 
experiences flare-ups approximately one month for 24 hours 
and during that time he suffers pain so severe that any 
movement hurts him.  The veteran also stated that all of his 
symptoms are worse than they were two years ago and that 
there are no alleviating factors.  The examiner stated that 
the best estimate of his limitation is that it is total; the 
veteran cannot move without severe pain; and he finds it 
necessary to get in the bed.  He has treated himself during 
these flare-ups.  

On physical examination, the veteran complained of pain with 
movement and he experienced difficulty dressing and 
undressing secondary to pain.  The examiner stated that the 
veteran's back was significant for poor musculature; there 
was some paravertebral muscle spasm and tenderness to 
palpation at L4-S1.  There was normal quadriceps; lower 
extremity and great toe strength at 5/5 bilaterally.  There 
was normal sensory vibratory, light touch, and position sense 
examination of the lower extremities bilaterally.  

The veteran's straight-leg raise is positive for pain on the 
right at 45 degrees, with a radicular component, but no 
cross-over sign was noted on the left side.  On the left 
side, the veteran was able to go to 30 degrees before the 
pain starts in the lumbosacral spine.  The range of motion 
studies shows that the veteran had pain free range of motion.  
He had forward flexion from 0 to 30 degrees, backward 
extension from 0 to 10 degrees, left lateral flexion from 0 
to 20 degrees, right lateral flexion from 0 to 15 degrees, 
and rotation to the left and to the right from 0 to 30 
degrees.  There was no scoliosis and his posture is normal.  
He was able to stand on his toes and heels, although he 
complains of pain.  The examiner stated that the X-ray 
findings revealed marked degenerative changes of the 
lumbosacral spine.  

The examiner diagnosed the veteran as having lumbosacral 
spine degenerative arthritis with evidence of L5-S1 disc 
symptomatology.  The examiner stated that the veteran has had 
no physician treated periods of incapacitation secondary to 
low back issues.  

On VA examination, dated in May 2004, the veteran stated that 
the back pain was located in his fifth lumbar disc and that 
the pain radiated up and down; the pain radiated into the 
upper extremities, affecting the ribs, arms, shoulders, and 
hands.  The pain that radiated into the lower extremities 
radiated into the hips, or the knees, and at times radiated 
into both legs.  

The physical examination revealed normal cranial nerves.  The 
veteran did not have atrophy or fascoiculations or abnormal 
movements on motor strength testing.  The sensory examination 
appeared to be normal and symmetrical with respect to touch, 
prick sensation and position sense in the lower extremities.  
On examination of the veteran's reflexes, virtually every 
movement of the leg provoked pain.  The leg could be moved to 
about 70 degrees.  

The examiner concluded that the veteran experienced 
degenerative joint disease, particularly at L5-S1.  The 
examiner stated that the veteran did not experience any 
neurological deficits that correlated with the veteran's 
symptoms, which the examiner opines could be considered 
radicular symptoms.  For example, the ankle jerks were 
perfectly normal; the examiner essentially stated that the 
existence of normal ankle jerks indicates that the veteran 
does not suffer from severe L5-S1 radiculopathy.  The 
examiner pointed out that the knee jerks were 3/5 rather than 
2/5, which was the finding for the other reflexes, and that 
this finding was somewhat hyperactive.  The examiner further 
concluded that the specific radicular symptoms that extend 
down the legs did not correlate with loss of reflexes as they 
usually do and that there is at least some increase in the 
knee jerk reflexes that could point to disc or other spine 
problem above the L3-4 level.  The examiner recommended that 
the veteran undergo a magnetic resonance imaging (MRI) scan 
for further evaluation of the noted increase in the knee jerk 
reflexes.  

The January 2004 VA Orthopedic Clinic Note states that the 
veteran complained of increased back pain.  On physical 
examination, the veteran had full range of motion of the 
lower back with pain at all extremes of motion.  Range of 
motion studies showed that the veteran had flexion of the 
lumbar spine from 0 to 90 degrees, extension from 0 to 40 
degrees, right and left bends from 0 to 35 degrees, and all 
movements were accompanied by pain.  Examination of his lower 
extremities revealed a negative straight-leg raise test, 
there were no reflex, sensory, or motor deficits.  

The April 2004 VA Primary Care Clinic Note shows that the 
veteran expressed to the examiner that he wanted to undergo 
an MRI scan; however, he did not want to go to Boston to have 
it done and wanted the examiner to claim that he had an 
emergency need so that he could undergo the MRI at another 
facility.  The July 2004 VA Primary Care Clinic Note states 
that the veteran had continued complaints of pain and that he 
refused to undergo physical therapy, studies, or to take 
medication.  

In December 2004, the veteran submitted a statement 
indicating that he was not offered an employment position 
because he could not meet the physical and lifting 
requirements for the position.  The VA medical treatment 
records, dated through November 2005, show that the veteran 
was treated for various orthopedic problems, for example a 
knee injury and sharp pain in the left 4th and 5th digits.  
The records do not, however, show that the veteran 
experienced symptoms consistent with the criteria for the 
next higher rating or that he received treatment for symptoms 
attributable to the service-connected spine disability.  

In the veteran's case, he is currently in receipt of a 40 
percent disability rating for degenerative disc disease of 
the lumbar spine under Diagnostic Code 5293, effective March 
2001.  The Board considered the evidence submitted shortly 
before March 2001 and thereafter to determine whether the 
veteran currently suffers from symptoms attributable to the 
service-connected lumbar spine disability that meets the 
criteria for the next higher rating.  

Note that the veteran is currently in receipt of the maximum 
disability rating allowed under Diagnostic Codes 5292 
(Limitation of Motion of the Lumbar Spine) and 5295 
(Lumbosacral Strain).  Therefore, the Board considered 
whether the next higher rating could be assigned under 
Diagnostic Codes 5285, 5286, 5289, and 5293.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285 through 5295 (prior to 
September 26, 2003).  

In order to assign the next higher rating of 60 percent under 
Diagnostic Code 5285, the evidence must show that the veteran 
suffers from residuals of a fractured vertebra with cord 
involvement or abnormal mobility requiring a neck brace (jury 
mast).  In order to assign the next higher rating of 60 
percent under Diagnostic Code 5286, the evidence must show 
that the veteran has symptoms that are consistent with 
complete bony fixation of the spine, with a favorable angle.  
In order to assign the next higher rating of 50 percent under 
Diagnostic Code 5289, the evidence must show that the veteran 
suffers from ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289.  

Note that ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995) (citing Dorland's Illustrated Medical Dictionary (27th 
ed. 1988) at 91).  The evidence of record does not include 
evidence of cord involvement, abnormal mobility requiring a 
neck brace, or complete bony fixation of the spine.  There is 
no evidence to suggest that the veteran currently suffers 
from ankylosis of the spine.  In fact, the January 2004 VA 
medical record includes range of motion studies that show 
that the veteran has full range of motion of the lumbosacral 
spine; clearly, the veteran does not currently suffer from 
ankylosis.  Accordingly, the veteran is not entitled to the 
next higher rating under Diagnostic Codes 5285, 5286, and 
5289.  

The RO considered whether the veteran is entitled to the next 
higher rating of 60 percent under Diagnostic Code 5293, 
Intervertebral Disc Syndrome (IVDS), in effect from September 
25, 2003.  The complete criteria are listed in detail above.  
At the time the veteran presented for the October 2003 VA 
examination, the range of motion studies indicated that the 
veteran suffered from severe limitation of motion and some 
neurological impairment.  The range of motion studies are 
listed in detail above.  While the evidence dated in October 
2003 shows that the veteran experienced some neurological 
impairment, the most recent evidence, with dates beginning in 
January 2004, shows that the veteran does not suffer from 
neurological or motor deficit.  In any event, the 
neurological symptoms reported during the appeal period are 
not compensable under any applicable Diagnostic Code.  

The evidence shows that the veteran suffers from radicular 
symptoms, also described as general complaints of pain, and 
at least some increase in the knee jerk reflexes that, 
according to one examiner, could be related to disc or other 
spine problems.  The record also shows that an MRI was 
recommended; however, the documentation in the VA medical 
treatment records indicates that the veteran did not 
cooperate with the suggestions to undergo additional testing.  
Note that during the most recent range of motion studies, in 
January 2004, the veteran had full range of motion of the 
lumbosacral spine.  

Considering whether the criteria for the next higher rating 
were met under Diagnostic Code 5293 when the criteria is 
considered on the basis of the total duration of 
incapacitating episodes over the past 12 months, the Board 
finds that the criteria for the next higher rating of 60 are 
not met, as the evidence does not show that the veteran 
suffered incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  

Considering Diagnostic Code 5293 to determine whether the 
criteria for the next higher rating were met when separate 
evaluations of the chronic orthopedic and neurologic 
manifestations were combined under 38 C.F.R. § 4.25, the 
Board finds that the evidence shows that the veteran does not 
currently suffer from neurological impairment or neurological 
manifestations of the lumbosacral spine disability that would 
warrant a compensable rating under any applicable Diagnostic 
Code utilized in evaluating neurological disorders.  
38 C.F.R. § 4.124a (2005).  

Note that under Diagnostic Code 5292, a 40 percent disability 
rating is assigned for severe limitation of motion of the 
lumbosacral spine.  When the Board combines a noncompensable 
rating (0 percent) for neurological impairment with the 
currently assigned 40 percent evaluation for the veteran's 
orthopedic manifestations, which includes severe limitation 
of motion of the lumbosacral spine during the appeal period, 
the combined rating does not result in a rating higher than 
40 percent.  Therefore, the criteria for a rating higher than 
40 percent under Diagnostic Code 5293 are not met.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from 
September 23, 2002 to September 25, 2003).  

In order to assign the next higher rating of 50 percent under 
Diagnostic Codes 5235 to 5243, the General Rating Formula for 
Disease and Injuries the evidence must show that the veteran 
suffers from unfavorable ankylosis of the lumbar spine.  As 
stated above, the October 2003 VA examination shows that the 
veteran essentially suffered from severe limitation of 
motion.  In January 2004, he essentially had full range of 
motion of the lumbar spine.  Based on these findings, the 
Board determines that the veteran does not suffer from 
ankylosis, unfavorable or otherwise.  Therefore, the criteria 
fro the next higher rating under Diagnostic Codes 5235 to 
5243, the General Rating Formula for Disease and Injuries 
have not been met.  

The Board also finds that the criteria for a rating higher 
than 40 percent for symptoms which are consistent with IVDS 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes are not met, as the evidence does not show that the 
veteran has suffered from a period of acute signs and 
symptoms due to IVDS, which requires bed rest prescribed by a 
physician and treatment by a physician.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 and Note 1.  

In view of the foregoing, the Board finds that the evidence 
does not demonstrate that the veteran's symptoms are 
consistent with the criteria for the next higher rating under 
any applicable Diagnostic Code.  

III.  Conclusion

In conclusion, the Board considered the extent to which the 
veteran experiences functional loss, due to limitation of 
motion, excess movement, pain, weakness, excess fatigability, 
or incoordination (to include during flare-ups and/or with 
repeated use).  Considering the foregoing evidence in light 
of the entire medical record, the Board concludes that the 
evidence does not show pain on use or during flare-ups, which 
results in such additional functional impairment that would 
warrant a rating higher than 40 percent.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

After careful review of the foregoing records, the Board 
concludes that the service-connected lumbar spine disability 
is not manifested by symptoms which are consistent with the 
criteria for the next higher rating under either the old or 
the new revised criteria that pertain to disabilities of the 
spine.  See 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 
5292, 5293, 5295, and 5235 to 5243 (2002) (2005).  

The Board observes that the veteran asserts that the service-
connected spine disability interferes with his ability to 
maintain employment.  In this regard, the Board considered 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1); however, the evidence of record does not 
demonstrate that the veteran's disability results in marked 
interference with earning capacity or employment beyond the 
interference that is contemplated by the assigned evaluation, 
or that the disability has necessitated frequent periods of 
hospitalization.  See 38 C.F.R. § 3.321(b)(1) (2003); Bagwell 
v. Brown, 9 Vet. App. 337, 338-339 (1996).  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to an increased rating for the lumbar spine 
disability.  See 38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Thus, the claim is denied.  


ORDER

Entitlement to service connection for a bilateral arm 
disability, claimed as secondary to the service-connected 
lumbosacral spine disability is denied.  

Entitlement to service connection for a bilateral leg 
condition, claimed as secondary to the service-connected 
lumbosacral spine disability is denied.  

Entitlement to service connection for a cervical spine 
disability is denied.  

Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine, currently evaluated as 40 
percent disabling is denied.  


____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


